Exhibit 10.2

 



LOCK-UP AGREEMENT

 

This LOCK-UP AGREEMENT (the “Agreement”) is made as of this ___ day of January,
2015, by and between Akers Biosciences, Inc., a New Jersey corporation (the
“Company”) and __________, individually (the “Holder”), in connection with the
Holder’s ownership of shares of the Company’s common stock (the “Common Stock”).

 

W I T N E S S E T H :

 

WHEREAS, on January 8, 2015, pursuant to the Company’s Amended and Restated 2013
Incentive Stock and Award Plan, the Company approved the grant (the “Restricted
Stock Grant”) of _____ shares of its restricted Common Stock to Holder for
services rendered to the Company in the 2014 fiscal year on the condition that
the Holder agrees to lock up the shares under the Restricted Stock Grant (the
“Lock-Up Securities”);

 

NOW THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which consideration is hereby acknowledged, the Holder and the Company hereby
agree as follows:

 

1.                  Lock-Up Period.

 

The Holder agrees that, from the date hereof until 4:00 p.m. Eastern Standard
Time on ________ (such period, the “Lock-Up Period”), the Holder shall be
subject to the lock-up restrictions set forth in Section 2 below.

 

2.                  Lock-Up Restriction.

 

(a)    Lock-Up. During the Lock-Up Period, the Holder will not offer, sell,
contract to sell, hypothecate or otherwise dispose of (or enter into any
transaction which is designed to, or might reasonably be expected to, result in
the sale, hypothecation or disposition (whether by actual or effective economic
sale, hypothecation or disposition due to cash settlement or otherwise) by the
Holder or any affiliate of the Holder or any person in privity with the Holder
or any affiliate of the Holder), directly or indirectly, including the filing
(or participation in the filing) of a registration statement with the U.S.
Securities and Exchange Commission in respect of, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended,
with respect to the Lock-Up Securities, unless such transaction is a Permitted
Disposition (as defined below).

 

A “Permitted Disposition” shall include the following: (a) transfers of Lock-Up
Securities to a trust for the benefit of the undersigned or as a bona fide gift,
by will or intestacy or to a family member or trust for the benefit of a family
member of the undersigned (for purposes of this lock-up agreement, “family
member” means any relationship by blood, marriage or adoption, not more remote
than first cousin); or (b) transfers of Lock-Up Securities to a charity or
educational institution; provided that in the case of any transfer pursuant to
the foregoing clauses (a) or (b), (i) any such transfer shall not involve a
disposition for value, (ii) each transferee shall sign and deliver to the
Company a lock-up agreement substantially in the form of this lock-up agreement
and (iii) no filing under Section 16(a) of the Exchange Act shall be required or
shall be voluntarily made.

 



 

 

 

(b)   Stop Orders. The Holder further agrees that the Company is authorized to
and the Company agrees to place “stop orders” on its books to prevent any
transfer of any Lock-Up Securities of the Company held by the Holder in
violation of this Agreement. The Company agrees not to allow any transaction to
occur that is inconsistent with this Agreement.

 

3.                  Miscellaneous.

 

(a)    At any time, and from time to time, after the signing of this Agreement,
the Holder will execute such additional instruments and take such action as may
be reasonably requested by the Company to carry out the intent and purposes of
this Agreement.

 

(b)   This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without regard to principles of conflicts of laws.
Any action brought by either party against the other concerning the transactions
contemplated by this Agreement shall be brought only in the state courts of New
York or in the federal courts located in the state of New York. The parties to
this Agreement hereby irrevocably waive any objection to jurisdiction and venue
of any action instituted hereunder and shall not assert any defense based on
lack of jurisdiction or venue or based on forum non conveniens. The parties
executing this Agreement and any other agreements referred to herein or
delivered in connection herewith agree to submit to the in personam jurisdiction
of such courts and hereby irrevocably waive trial by jury. The prevailing party
shall be entitled to recover from the other party its reasonable attorneys’ fees
and costs. In the event that any provision of this Agreement or any other
agreement delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.

 

(c)    Any and all notices or other communications given under this Agreement
shall be in writing and shall be deemed to have been duly given on (i) the date
of delivery, if delivered in person to the addressee, (ii) the next business day
if sent by overnight courier, or (iii) three (3) days after mailing, if mailed
within the continental United States, postage prepaid, by certified or
registered mail, return receipt requested, to the party entitled to receive
same, at his or its address set forth below:

 

If to the Company:

 

Akers Biosciences, Inc.

201 Grove Road

Thorofare, NJ 08086

Tel No.: (856) 848-2116

 



 

 



 

With a copy to (which shall not constitute notice):

 

Lucosky Brookman LLP

101 Wood Avenue South, 5th floor

Iselin, NJ 08830

Attn: Joseph M. Lucosky, Esq.

Tel No.: (732) 395-4400

 

If to the Holder:

 

_________________

_________________

_________________

Tel No.: _________________

 

 

(d)   The restrictions on transfer described in this Agreement are in addition
to and cumulative with any other restrictions on transfer otherwise agreed to by
the Holder or to which the Holder is subject to by applicable law.

 

(e)    This Agreement shall be binding upon Holder, its legal representatives,
successors and assigns.

 

(f)    This Agreement may be signed in counterparts and delivered by facsimile
signature and delivered electronically.

 

(g)   The Company agrees not to take any action or allow any act to be taken
which would be inconsistent with this Agreement.

 

[-signature page follows-]

 

 

 

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have executed this Agreement as of the day and year first above written.

 

 

      HOLDER:                                     By:          
_________________, an individual            

 

 

      COMPANY:                 AKERS BIOSCIENCES, INC.                          
By:         Name: Raymond F. Akers, Jr.       Title: Executive Chairman        
   

 

 

